Citation Nr: 0508059	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-26 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory disorder claimed as asthma or chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service conenction for residuals of a 
broken ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from April 1953 to April 1955.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.

The issue of entitlement to service connection for residuals 
of an ankle fracture is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonably available evidence is in the file for an 
equitable disposition of the current appeal with regard to 
COPD.

2.  A chronic respiratory disorder is not shown to be of 
service origin.


CONCLUSION OF LAW

A chronic respiratory disorder including COPD was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1153, 5103, 5107 (West 1991 & Supp. 2003); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  To the extent 
possible, development has been undertaken herein.  The 
appellant has indicated that he is aware of what is required 
in the way of evidence and both he and his representative 
have specifically indicated that nothing further is known to 
now exist which would benefit his claim.  The Board is 
satisfied that adequate development has taken place and there 
is a sound evidentiary basis for resolution of this issue at 
present without detriment to the due process rights of the 
appellant.  

Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2003); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases become manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 ; 38 C.F.R. §§ 3.307, 3.309 
(2004). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.

The Court has held that when aggravation of a veteran's non- 
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exits, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service- 
connected disability.  Id.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A determination with regard to entitlement to service 
connection must be made upon a review of the entire 
evidentiary record including thorough and comprehensive 
examinations that are representative of the entire clinical 
picture.  Brown v. Brown, 5 Vet. App. 413 (1993).

In general, congenital or developmental defects are not 
diseases or injuries within the meaning of the applicable 
legislation.  See 38 C.F.R. § 3.303(c), 4.9 (2002); see also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996). VAOPGCPREC 82-90 
(July 18, 1990) [a reissue of General Counsel opinion 01-85 
(March 5, 1985)] in essence held that a disease considered by 
medical authorities to be of familial (or hereditary) origin 
by its very nature preexists a claimant's military service 
but could be granted service connection if manifestations of 
the disease in service constituted aggravation of the 
condition.  Congenital or developmental defects, as opposed 
to diseases, could not be service-connected because they were 
not diseases or injuries under the law; however, if 
superimposed injury or disease occurred, the resultant 
disability might be service- connected.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

Service medical records are not available.

A search of pertinent dates of sick call and morning reports 
from the veteran's units in service show no references to the 
veteran.

The veteran filed his initial claim for compensation in 1996.

VA and private clinical reports are in the file for 
comparison.  The veteran has alleged that he has been treated 
for asthma and other respiratory problems and he attributes 
these to service.  He does not specify treatment in service 
for respiratory problems.

Extensive VA clinical evaluations in 1994 refer to a history 
of the veteran's having had a spontaneous left pneumothorax 
at ages 23 and 24 but no recurrence since then.  The record 
specifically states that "(h)e was a heavy smoker for many 
years but stopped with hypnosis in 1991.  He still coughs but 
it is less productive.  He has dyspnea on exertion but does 
not wheeze".  He continues to take medications for what was 
diagnosed as COPD. 

The lack of service records would not necessarily be fatal to 
his claim if he were to be able to show chronic symptoms 
after service.

However, while the veteran clearly now exhibits signs of 
chronic respiratory problems, including COPD, he has not 
identified any evidence that would reflect that these 
symptons were a result of service.  More importantly, there 
has been nothing submitted to show any chronicity of 
symptomatology after service.  And the veteran has indicated 
that there is no further evidence available which would 
support his claim.

Accordingly, there is no basis for associating the chronic 
respiratory problems shown now, or over the past few years, 
with service in the 1950's.  He was a long time smoker, which 
may have had an impact notwithstanding that he quit in 1991.  

Parenthetically, it is noted that he has not alleged that the 
spontaneous pneumothoraces, said to have been in his early 
20's, were in service, nor is there any other evidence of 
record with regard to that history of the context in which 
there may be been relationship to current and/or chronic 
respiratory distress.

In any event, a doubt is not raised as to the inservice 
incurrence of chronic respiratory problems, and the claim 
must be denied.   


ORDER

Service connection for a chronic respiratory disorder claimed 
as asthma or chronic obstructive pulmonary disease (COPD) is 
denied.


REMAND

The veteran alleges that while in service at Ft. Lewis in 
1953, he twisted and broke his ankle and was required to wear 
a cast for several weeks.  On some communications, he asserts 
that he hurt it again, in service as well, in 1954.

Throughout the evidence, there appears to be a discrepancy as 
to whether the right or left ankle is that for which he is 
claiming benefits; this needs to be clarified.

He asserts that the ankle was weak as a result of the 
inservice injuries, and after he left service, he broke it 
again soon thereafter, in about 1956, when living in Sonoma; 
that this happened on one or two occasions, and he again was 
required to use crutches and was casted.  

On a VA Form 21-4138 filed in 1998, he has cited "AGUA 
Caliente outpatient" as being where he then received care.  
Records from that facility are not in the file.

Finally, he refractured it a third time after moving to San 
Francisco, apparently in about 1991.  

A report of recasting in 1998 showed that he had aching when 
the weather changes or he had to walk a lot.  He also had 
been told he had heel spurs which gave him some discomfort 
and pain.  X-rays have shown evidence of an ankle fracture.

There is an increased obligation to assist the veteran in 
developing evidence in a case where there are no service 
records, particularly in a case such as this where there may 
be some sort of corroborative evidence to support his 
allegations.

On his initial claim, he cited an individual in Oregon, DS, 
who could vouch for his ankle fracture; no further statements 
are of record from that individual.  And although the veteran 
has specifically stated that others can confirm that he broke 
his ankle in service, including his sister and brother, it is 
unclear that he has been apprised that to support his claim 
requires that there be some sort of evidence to support the 
fact of having a broken ankle in service.  

In this regard, it might even be helpful to have a report of 
the care he had for a broken ankle presumably in the year or 
so after service as well, since he may have provided a 
history of prior fracture at that time.  

In neither case has it been thoroughly explained that such 
evidence or something comparable might be of benefit in 
making up for the lack of contemporaneous clinical records 
from service.

Only the last ankle fracture recasting, which occurred in the 
late 1990's, is otherwise documented, although he was 
reportedly seen at a VA facility in 1991.  It is noted that 
some VA records are unavailable, but it is unclear what 
records were sought.

The veteran has reported that he contacted one physician, 
MDL, M.D., who treated him for an ankle problem in 2002 but 
there are no records available from that care.  

There is an affirmative obligation on the part of VA to make 
sure that a veteran is fully informed as to what is required 
to support his claim, and to assist him or her in developing 
that evidence as required.

It should be noted that his allegations with regard to the 
fractures to his ankle have been entirely consistent 
throughout both his claims with VA and in reporting for 
various treatments now of record.  

To this end, it might be helpful to have the records for the 
earlier fractures, i.e., within a year of service, to 
determine if there was a collateral reference to an inservice 
fracture.

In this case, although the RO has undertaken some 
development, since there are no service records, there is an 
added burden to provide whatever can be done to help.  In 
this case, the Board finds that additional development may be 
of benefit to the veteran, and accordingly, the case is 
remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He should be asked to provide 
documentation from persons, including 
family or friends, and photos, letters, 
etc., that would back up any 
recollections by others of his having had 
a broken limb in service, wearing a cast, 
being hindered in activities, etc.  These 
records should be added to the claims 
file.

2.  The veteran should be asked to 
identify the facility wherein he received 
care for his injured ankle soon after 
service, in 1956 or thereabouts, and 
after release from him, the RO should 
obtain those records.

[As has been noted that there is some 
confusion as to whether one or both 
ankles have been injured, and this should 
be clarified.]

If he was seen for ankle problems at any 
time after service until present, he 
should be asked to identify and provide 
release for those records, and the RO 
should assist him in obtaining same.

3.  After clarification from the veteran, 
an attempt should be made to obtain the 
records of his VA care in 1991 for an 
ankle problem.

4.  The case should then be reviewed by 
the RO and if the decision remains 
unsatisfactory to the veteran, a SSOC 
should be issued, and he and his 
representative should be afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  The veteran need do 
nothing further until so notified.   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


